Citation Nr: 1243164	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-37 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disability, with memory loss.  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to December 1992.

This matter came to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in January 2008, March 2010, and September 2011.  

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in September 2007; the transcript is of record.

The Board notes that originally the claims of service connection for a psychiatric disability and memory loss were listed as separate issues; however, as will be discussed below memory loss is a manifestation of generalized anxiety disorder.  Thus, the issue has been recharacterized above.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, generalized anxiety disorder, to include memory loss, had its onset during the Veteran's active service.  


CONCLUSION OF LAW

Generalized anxiety disorder, with memory loss, was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for an acquired psychiatric disability.  The Board concludes that the Veterans Claims Assistance Act of 2000 (VCAA) does not preclude the Board from adjudicating this claim.  This is so because the Board is taking action favorable to the Veteran by granting service connection for generalized anxiety disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The agency of original jurisdiction will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records are negative for complaints or treatment for a psychiatric disability.  A November 1992 Report of Medical Examination reflects that the Veteran's 'psychiatric' state was clinically evaluated as normal.  

In December 2004, the Veteran filed a claim of service connection for an acquired psychiatric disability and memory loss.  

A January 2000 VA mental health evaluation reflects a diagnosis of social phobia.  

Correspondence dated in October 2007 from Walid A. Jaziri, M.D., reflects that the Veteran presented for an initial psychiatric evaluation in June 1997.  Panic disorder without agoraphobia, posttraumatic stress disorder (PTSD), and social phobia were diagnosed.  Dr. Jaziri stated that his PTSD is related to chemical warfare and his symptoms include anxiety, social phobia, depression, and flashbacks.

In August 2009, the Veteran underwent a VA examination to assess the nature and etiology of his acquired psychiatric disability.  The examiner acknowledged that the Veteran's service treatment records were negative for any psychiatric symptoms or treatment.  The examiner noted that the earliest diagnosis of generalized anxiety disorder was in August 2004.  The examiner acknowledged a January 2000 VA mental health assessment with a diagnosis of social phobia.  The Veteran denied seeking mental health treatment prior to service, but during service sought treatment at the Red Cross related to his relationship with his fiancée.  He reported initially seeking treatment for his constant nervousness and anxiety in 1993 or 1994.  He reported that he felt the symptoms right out of service.  He reported that he started to become very anxious and fatigued and experienced a great deal of pain and was unable to balance a full time job and school.  He reported that he started seeing a private psychiatrist (Dr. Jaziri) in 1994 and had been seeing him since then for medication management of his psychiatric symptoms.  

Upon mental status examination, the examiner diagnosed social phobia and depressive disorder not otherwise specified.  The examiner stated that although the Veteran denied problems with anxiety prior to his military service, he did endorse a history of physical and verbal abuse and his medical records suggest that the anxiety was present in childhood and has persisted.  Thus, the examiner opined that it is more likely than not that his social phobia is related to his childhood.  The examiner opined that the Veteran appears to have experienced symptoms of depression within the year following his discharge from the military.  Symptoms reported by the Veteran include depressed mood, hypersomnia, fatigue, low energy and anhedonia.  This seems to coincide with his self-reported physical complaints of pain and fatigue.  Thus, a diagnosis of depressive disorder not otherwise specified was made as it is unclear whether the depressive symptoms were secondary to his physical complaints or vice versa.  Given the apparent decline in functioning within the year after his discharge, it was the examiner's opinion that his depressive symptoms were at least as likely as not secondary to (or exacerbated by) his military service (perhaps related to loss of structure following discharge and/or physical problems of unknown etiology).  

In the September 2011 Board Remand, the Board determined that the August 2009 VA examination was inadequate and insufficient for purposes of determining the etiology of the Veteran's acquired psychiatric disability.  Specifically, the VA examiner opines that it appears that the Veteran experienced symptoms of depression within the year following his discharge from service; however, the examiner fails to provide support for this conclusion.  There are treatment records on file from the mid-1990's but they do not appear to reflect any psychiatric complaints or symptoms, and the examiner does not address these records in proffering an opinion.  The examiner also states that the Veteran began treatment with Dr. Jaziri in 1994; however, correspondence from Dr. Jaziri stated that he only began treating the Veteran in June 1997, and Dr. Jaziri opined that he had PTSD due to chemical warfare, even though this is not supported by the record.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).

Due to the inadequate and insufficient VA examination, in September 2011 the Board remanded for a new VA examination to assess the nature and etiology of his claimed psychiatric disability and memory loss.

In January 2012, the Veteran underwent a VA examination.  The examiner noted review of the claims folder.  The Veteran reported no significant pre-military stressors or traumatic events.  He reported that during service he began to have feelings of anxiety and general nervousness as a result of debriefing returning soldiers from Desert Storm and hearing about traumatic events from them.  The Veteran stated that he trained with and debriefed these soldiers.  The Veteran reported that he first experienced anxiety during service and he sought counseling from the Red Cross.  After discharge, he saw a psychiatrist in 1994 and he was prescribed medication.  He had been on psychotropic medication since 1994.  The examiner diagnosed generalized anxiety disorder and opined that his anxiety symptoms (i.e. lack of concentration, nervousness, memory difficulties, panic) are a result of debriefing soldiers from Desert Storm.  These symptoms were not present before military service and continued from discharge until present.  

Based on a review of service treatment records and post-service treatment records, it is not entirely clear to the Board that a psychiatric disorder is due to service.  However, the January 2012 VA examiner reviewed the claims folder and opined that his generalized anxiety disorder, which is manifested by memory difficulties, is due to service, specifically his in-service experiences of debriefing soldiers returning from the Persian Gulf.  In light of the positive etiological opinion and resolving all doubt in the Veteran's favor, the Board finds that generalized anxiety disorder had its onset during his period of active service.  


ORDER

Entitlement to service connection for generalized anxiety disorder is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


